        Case 1:19-cv-04466-LMM Document 55 Filed 05/08/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                        )
MCHARDY, GEORGE DE LA PAZ JR.,               )
KEVIN JACOBS and FEIONA DUPREE,              )
Individually, and on behalf of all others    )
similarly situated,                          )      CIVIL ACTION FILE NO.
                                             )      1:19-CV-4466-LMM
      Plaintiffs,                            )
                                             )
v.                                           )
                                             )
PUBLIX SUPER MARKETS, INC.,                  )
                                             )
      Defendant.                             )

                         DEFENDANT’S RESPONSE TO
                    PLAINTIFFS’ STATEMENT OF OPPOSITION

      When Defendant Publix Super Markets, Inc. moved to dismiss Plaintiffs’

third try at stating a Fair Labor Standards Act overtime misclassification claim, it

did so in part because about half of Plaintiffs’ proposed collective consisted of

Assistant Department Managers never classified as exempt during the relevant

time period. This Court ultimately refused to dismiss the collective claims, but

only because the motion to dismiss context cabined what facts could be considered

at that stage. (Doc. 51 at 14-15). Indeed, “the Court recognize[d] that the inclusion

of assistant managers in the collective action definition may ultimately be

dispositive of the collective claims.” (Id. at 15). Rather than permitting what may
        Case 1:19-cv-04466-LMM Document 55 Filed 05/08/20 Page 2 of 7




be a dead-in-the-water collective to proceed further, the Court directed Plaintiffs

to explain whether they oppose Publix moving for summary judgment on the

assistant manager issue on an expedited schedule. (Id.) Specifically, Plaintiffs’

statement “shall include” why they oppose a summary judgment motion, and, if

their “objections relate to the need for discovery,” “a detailed statement of the

discovery they are requesting and how long a discovery period would be

necessary for these limited issues.” (Id.) Plaintiffs filed a statement of opposition

on April 24, 2020. (Doc. 53).

      From their statement, Publix surmises that Plaintiffs do not believe Publix’s

motion to dismiss declaration, made under penalty of perjury, that no Assistant

Department Managers were classified as exempt during the relevant time period.

(Id. at 1). They do not explain any reason for their disbelief. Plaintiffs propose

instead that this Court should permit them to test their belief by “permitting

[them] . . . to conduct discovery and introduce evidence to refute [Publix’s] claim

that it paid all of its assistant managers hourly wages.” (Id. at 2). It “would be

inappropriate,” Plaintiffs posit, for the parties to brief the issue on summary

judgment before the Court permits them to do so. (Id.).

      That Plaintiffs would claim they disbelieve Publix’s declaration testimony

and would demand an opportunity to take discovery is not surprising. Certainly


                                        -2-
        Case 1:19-cv-04466-LMM Document 55 Filed 05/08/20 Page 3 of 7




this Court foresaw it as a possibility, and therefore provided them an opportunity

to explain what they wanted and how they might get it, requiring that they file a

“detailed statement of the discovery they are requesting.” (Doc. 51 at 15).

      Plaintiffs’ statement is far from “detailed.” In it, they propose a “limited

discovery period” of 14 days, during which they will “request written discovery.”

(Doc. 53 at 2). About what, they do not say. They propose that the Court should

give Publix 14 days to respond to those requests, after which Plaintiffs say that

within seven days of Publix’s responses they would move to compel or move for

more discovery. (Id.)

      Rather than providing this Court with an economical roadmap for delving

into issues that might incisively challenge the credibility of Publix’s sworn

declaration testimony about the hourly-pay classification of Assistant Department

Managers, Plaintiffs conjure a scenario that could permit them a free-ranging

goose-chase and the opportunity to contrive discovery disputes and motions

practice to no real purpose, all within a compressed timeframe that imposes an

undue burden on Publix. It is not hard to envision, for instance, that Plaintiffs

would request payroll records and other data for every one of the thousands of

Assistant Department Managers who worked within the putatively relevant time

period (October 2016 to October 2019)—all ostensibly to be produced within 14


                                       -3-
        Case 1:19-cv-04466-LMM Document 55 Filed 05/08/20 Page 4 of 7




days—under the auspices of the desire to examine records for every pay period in

hopes of finding an instance of salaried, instead of hourly, pay. It is foreseeable,

as well, that if Publix were to decline to produce such voluminous records, then

Plaintiffs would move to compel it to do so.

      The fact is that Plaintiffs have no good faith reason to assert that Publix paid

Assistant Department Managers as salaried, overtime-exempt employees during

the period of time relevant to this litigation. If they have any evidence at all

supporting their assertion, then they should produce it to Publix immediately, or

to this Court, before they should be permitted to engage in any further time-killing

and cost-consuming activity in this litigation. In a similar vein, Plaintiffs should

not be allowed unlimited discovery, whether written or not, within a hyper-

compressed timeframe. A free ranging search for documents and answers, all to

occur in less than half the time provided under normal circumstances, places an

undue burden on Publix.

      Should this Court allow Plaintiffs to take discovery before Publix may file

its motion for summary judgment, the discovery should be strictly limited to

written interrogatories that are specifically tailored to test the veracity of Publix’s

declaration testimony filed in support of its dismissal motion as well as to explore

any grounds that Plaintiffs have for the unjustified contention that Publix


                                         -4-
         Case 1:19-cv-04466-LMM Document 55 Filed 05/08/20 Page 5 of 7




classified Assistant Department Managers as exempt in the period at issue. While

Publix believes that Plaintiffs’ request for discovery should be denied because they

did not comply with this Court’s directive to file a “detailed statement” and

because there is no good faith basis for Plaintiffs to contest Publix’s testimony, if

this Court permits discovery it would seem reasonable to permit the parties a total

of five interrogatories and five requests for admission, all narrowly confined to

these two tests—the veracity of Publix’s declaration regarding Assistant

Department Managers’ classification and the basis, if any, for Plaintiffs’ challenge

to that truth.     If the Court is inclined to permit discovery beyond the

interrogatories and request for admission described above, Publix asks that it be

allowed 30 days to respond rather than 14.

        To recap: This Court should reject Plaintiffs’ request for discovery. To the

extent it allows any discovery to proceed, the discovery should be in writing,

strictly limited, and mutual. Publix would also request that the Court set a briefing

schedule for its summary judgment motion regarding the nonexempt

classification of Assistant Department Managers from October 2016 to October

2019.




                                        -5-
       Case 1:19-cv-04466-LMM Document 55 Filed 05/08/20 Page 6 of 7




Date: May 8, 2020                   Respectfully submitted,

                                    SEYFARTH SHAW LLP

                                    By s/ Brett C. Bartlett
                                       Brett C. Bartlett
                                       Georgia Bar No. 040510
                                       Lennon B. Haas
                                       Georgia Bar No. 158533
                                       SEYFARTH SHAW LLP
                                       1075 Peachtree St. NE, Suite 2500
                                       Atlanta, Georgia 30309-3958
                                       Telephone: (404) 885-1500
                                       bbartlett@seyfarth.com
                                       lhaas@seyfarth.com

                                         COUNSEL FOR DEFENDANT
                                         PUBLIX SUPER MARKETS, INC.




                                   -6-
        Case 1:19-cv-04466-LMM Document 55 Filed 05/08/20 Page 7 of 7




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                         )
MCHARDY, GEORGE DE LA PAZ JR.,                )
KEVIN JACOBS and FEIONA DUPREE,               )
Individually, and on behalf of all others     )
similarly situated,                           )    CIVIL ACTION FILE NO.
                                              )    1:19-CV-4466-LMM
      Plaintiffs,                             )
                                              )
v.                                            )
                                              )
PUBLIX SUPER MARKETS, INC.,                   )
                                              )
      Defendants.                             )


                      LOCAL RULE 7.1(D) CERTIFICATION

      I certify that this Response to Plaintiffs’ Statement of Opposition has been

prepared in Book Antiqua 13-point font as approved by Local Rule 5.1(B).

                                            s/ Brett C. Bartlett
                                            Counsel for Defendant




                                       -7-
